El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
En diciembre de 1996 un grupo de empleados de Merck Sharp & Dohme (Merck) presentaron ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, una demanda en la que reclamaron el pago de horas y días de trabajo no compensados.(1) Solicitaron, además, que se certificara el pleito como un pleito de clase en vista de la numerosa can-tidad de demandantes involucrados. El foro de instancia denegó la solicitud de certificación de pleito de clase. De esta determinación los demandantes acudieron en alzada al Tribunal de Circuito de Apelaciones, el cual confirmó la denegatoria del foro primario. Insatisfechos, comparecie-ron ante este Tribunal —vía certiorari— y mediante Reso-lución de 25 de agosto de 1998, notificada el 28 de agosto del mismo año, declaramos “no ha lugar” el referido recurso.
Luego de transcurrido casi un año desde que se denegó la solicitud de certificación del pleito como de clase, el 28 de julio de 1999 se presentó ante el Tribunal de Primera Ins-tancia, Sala Superior de Arecibo, la demanda que origina el caso de autos. En ésta comparecieron ochenta y seis de-mandantes y, posteriormente, se enmendó la demanda para incluir a otros quince.(2) Mediante esta reclamación, varios empleados y ex empleados de Merck solicitaron el pago de salarios alegadamente debidos y no pagados du-rante los últimos diez años, a saber, en concepto de trabajo realizado durante horas extras, durante el período de to-*666mar alimentos, durante el séptimo día de descanso y en concepto de vacaciones adeudadas.
Después de contestar la demanda, Merck presentó una moción de desestimación parcial de aquellas reclamaciones que se referían a salarios correspondientes a períodos an-teriores al 28 de julio de 1996. Adujo que de las alegaciones de la demanda surgía que a la fecha de su presentación, 28 de julio de 1999, ya estaban en vigor las disposiciones del Art. 12 de la Ley Núm. 180 de 27 de julio de 1998, según enmendada, 29 L.P.R.A. sec. 250j, y que, por lo tanto, el remedio solicitado debía limitarse a los salarios debidos y no pagados durante los últimos tres años anteriores a la fecha en que se presentó la reclamación judicial, (3) En vista de ello, argumentó que la reclamación de salarios por pe-ríodos anteriores al 28 de julio de 1996 debía ser desesti-mada como cuestión de derecho.
*667Los demandantes se opusieron a dicha moción y alega-ron, en síntesis, que como el 27 de julio de 1999 era día feriado, la Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permitía prorrogar el “término en cuestión” esta-blecido en el Art. 12 de la Ley Núm. 180, ante, 29 L.P.R.A. sec. 250j(e), hasta el próximo día laborable, esto es, al 28 de julio de 1999, fecha cuando se presentó la demanda. Alegan que por ello tienen derecho a reclamar los salarios de los últimos diez años, ya que aún estaba vigente la le-gislación anterior. En la alternativa, argumentan que el pleito instado en diciembre de 1996 interrumpió el término prescriptivo para instar las reclamaciones de salarios “para todas las personas que pudieran haber reclamado, irrespectivamente de que se hubier[e] o no certificado la clase en dicho caso”.
Tras varios trámites procesales, el Tribunal de Primera Instancia, mediante Resolución de 1 de mayo de 2001, de-claró “con lugar” la moción de desestimación parcial pre-sentada por la parte demandada para determinar que la reclamación de los demandantes se limitaba a los tres años anteriores a la presentación del pleito.
Al así resolver, manifestó el foro de instancia que al de-negarse la certificación de clase por parte de este Tribunal el 25 de agosto de 1998, se extendió hasta agosto de 2000 el término prescriptivo de dos años(4) que establece el Art. 12 de la Ley Núm. 180, ante, para presentar la reclamación de salarios; ello en vista de que la presentación del pleito en diciembre de 1996 interrumpió el término para instar la referida acción. No obstante, indicó que si bien el término para instar la reclamación se extendió, no ocurrió lo mismo con relación al término en el cual tenían que demandar *668para beneficiarse del remedio de reclamar los salarios de los últimos diez años.
Manifestó, además, dicho foro judicial que a pesar de que la Ley Núm. 180, ante, dispuso que regiría inmediata-mente, el inciso (e) del Art. 12 (29 L.P.R.A. sec. 250j(e)) hizo una salvedad para que los términos establecidos en dicha disposición estatutaria no cobraran efecto hasta que trans-curriera un año desde que la ley entró en vigor. Sostuvo que el inciso (e) no estableció un término prescriptivo como arguyen los demandantes, sino que pospuso la vigencia del Art. 12 por un año adicional. Dictaminó que, no refirién-dose dicho artículo a un término prescriptivo, sino a un término de vigencia de una disposición legal, la Regla 68.1 de Procedimiento Civil, ante, no le aplicaba; ello en vista de que no es posible extender el término de vigencia de una ley por el simple hecho de que el día dispuesto por el legis-lador para que el estatuto entrara en vigor coincidió con un día festivo. De este modo, concluyó que el Art. 12 entró en vigor el 27 de julio de 1999 y que, habiendo los demandan-tes instado su reclamación el 28 de julio de 1999, les apli-caban las disposiciones de la Ley Núm. 180, ante, las cua-les sólo permiten reclamar salarios de los últimos tres años anteriores a la demanda.
Insatisfechos con dicho dictamen, el 11 de junio de 2001 los demandantes acudieron —vía certiorari— ante el Tribunal de Circuito de Apelaciones.(5) Merck, por su parte, se opuso al referido recurso. Mediante Resolución de 31 de octubre, archivada en autos el 4 de noviembre de 2001, dicho foro judicial denegó la expedición del recurso solicitado.
Al así resolver, el foro apelativo intermedio señaló que el citado inciso (e) no estableció un término prescriptivo, sino *669un término que pospuso la vigencia del Art. 12 por un año. Dicho foro interpretó que durante ese año los empleados no perdieron su derecho a reclamar salarios, sino que tan sólo se modificó el estado de derecho, estableciéndose uno nuevo que limitó la reclamación a los salarios de los últi-mos tres años. Sostuvo, además, que una ley puede comen-zar a regir en un día feriado y que no aplicaba la Regla 68.1 de Procedimiento Civil, ante, ya que dicha regla pro-cesal no aplicaba a la fecha de vigencia de una disposición legal. Dispuso que la Ley Núm. 180, ante, entró en vigor el 27 de julio de 1998 y, luego de un año a partir de dicha fecha, entró en vigor el Art. 12 de la referida ley. En vista de lo anterior, concluyó que habiéndose presentado la ac-ción el 28 de julio de 1999, la reclamación de salarios de los empleados debía limitarse a los últimos tres años anterio-res, ello independientemente de que el 27 de julio de 1999 coincidiera con un día festivo.
Inconformes con la actuación del tribunal apelativo in-termedio, los demandantes acudieron ante este Tribunal mediante un recurso de apelación. Alegan que procede re-vocar la sentencia emitida por el tribunal apelativo debido a que dicho foro incidió
... al confirmar una Resolución emitida por el Honorable Tribunal de Primera Instancia, en la cual desestimó con perjuicio toda reclamación contenida en la demanda radicada en el caso de autos anterior al 28 de julio de 1996.
... al no considerar el error planteado por la parte demandante en cuanto a la determinación del Honorable Tribunal de Pri-mera Instancia a los efectos de que el pleito de clase presen-tado en el caso civil número CPE97-0002 radicado previa-mente ante dicho foro, no tuvo el efecto de interrumpir el término prescriptivo aplicable.
Considerado el recurso presentado como un certiorari, expedimos. Contando con la comparecencia de ambas par-tes y estando en posición de resolver el recurso presentado, procedemos a así hacerlo. Confirmamos. Veamos por qué.
*670I
Como es de conocimiento general, el salario mínimo es un derecho consagrado en el Art. II, Sec. 16 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, para todos los trabajadores que se desempeñan en calidad de empleados. A. Acevedo Colom, Legislación protectora del trabajo comentada, 7ma ed. rev., San Juan, [s. Ed.], 2001, pág. 37. A esos efectos, la referida disposición constitucional reconoce el derecho de todo trabajador a un salario mínimo razonable y a recibir igual paga por igual trabajo. íd. Del mismo modo, el salario mínimo en Puerto Rico está regulado por la Ley Federal de Normas Razonables de Trabajo(6) y por la ley, hoy en controversia, conocida como la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, Ley Núm. 180, ante, según enmendada, 29 L.P.R.A. see. 250 et seq.
La Ley Núm. 180, ante, es producto de una larga se-cuela de leyes cuyo origen se remonta a 1941, cuando se aprobó en Puerto Rico la primera ley sobre el salario mínimo. El estatuto se caracterizó por su lento y compli-cado mecanismo para elevar el salario de los trabajadores. Por tal razón, en 1956 dicha ley fue derogada y sustituida por la Ley Núm. 96 de 26 de junio, mejor conocida como la Ley de Salario Mínimo de Puerto Rico. Véase Exposición de Motivos de la Ley Núm. 180, ante, 1998 Leyes de Puerto Rico 693. Esta pieza legislativa fue aprobada con el propó-sito de crear una ley más ágil y flexible que estuviese de acuerdo con los cambios económicos y sociales en el área laboral de aquel momento. Véase Exposición de Motivos de la Ley Núm. 96, ante, 1956 Leyes de Puerto Rico 625-627. De igual modo, esta ley sufrió varias enmiendas dirigidas a atemperarla a los nuevos desarrollos que transformaban la economía industrial en una economía tecnológica, comer-*671cial y de servicios. Véase Exposición de Motivos de la Ley Núm. 180, ante, pág. 693.
Así, luego de cuarenta y dos años, la anterior legislación quedó derogada por la nueva Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, Ley Núm. 180, ante, en la que se estableció un mecanismo más ágil, cónsono con el desarrollo en el campo laboral, tanto a nivel estatal como federal. íd. Ésta tuvo la intención de atemperar la ley de salario mínimo local con la Ley Federal de Normas Razonables de Trabajo. Véase Exposición de Motivos de la Ley Núm. 80 de 21 de mayo de 2000, Leyes de Puerto Rico, pág. 666. Se estableció que el salario mínimo para aquellas empresas que estaban cubiertas por la legislación federal sería el salario mínimo federal. Por otro lado, para los trabajadores de empresas que no estuvieran cubiertas por la ley federal, se les proveyó un mecanismo más ágil para proteger su derecho a un salario mínimo razonable. Además, se regularon de manera uniforme las licencias de vacaciones y enfermedad para todos los trabajadores de Puerto Rico. Véase Exposición de Motivos de la Ley Núm. 180, ante, págs. 693-694.
Fueron varios los cambios que trajo esta nueva legisla-ción, en reconocimiento de que “las condiciones del traba-jador puertorriqueño ... ha[bían\ mejorado a través de los años” y tomando en cuenta que “[l]a concesión de beneficios por encima del mandato estatutario, deb[ía] establecerse a tenor con la realidad económica y las condiciones del mercado”. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 180, ante, pág. 693. Entre los cambios incorpo-rados por la Ley Núm. 180, ante, se encuentran los térmi-nos establecidos en el citado Art. 12 y los remedios allí provistos. Dicho articulado enmendó la antigua See. 32 de la Ley Núm. 96, ante, la cual disponía, en lo pertinente, que:
(a) Por el transcurso de tres años prescribirá la acción en re-*672clamación de salarios que pueda tener un empleado contra su patrono al amparo de esta ley ....
(b) Cuando el empleado estuviere trabajando con el patrono, la reclamación solamente incluirá los salarios a que tuviere derecho el empleado, por cualquier concepto, durante los últi-mos diez años anteriores a la fecha en que estableciere la ac-ción judicial.
(c) En el caso de que el empleado hubiere cesado en su empleo con el patrono, la reclamación solamente incluirá los últimos diez años anteriores a la fecha de la cesantía.
(e) Lo dispuesto en esta Sección en nada afectará los casos ya radicados en los tribunales o que se radicaren dentro de un (1) año después de entrar en vigor esta ley. (Énfasis suplido.) 1956 Leyes de Puerto Rico 623, 685.
La Ley Núm. 180, ante, la cual entró en vigor el 27 de julio de 1998,(7) tuvo el efecto de enmendar el inciso (a) de la antes citada See. 32 para reducir de tres a dos años el término prescriptivo para instar la reclamación de salarios. Otro cambio significativo fue el efectuado en los incisos (b) y (c), en los que se limitó el remedio que los obreros tenían. Se dispuso que éstos sólo podrían reclamar los salarios correspondientes a los últimos tres años, contados a partir de la fecha en que se instó la acción, tratándose de empleados que continúen trabajando para el patrono, o contados desde la fecha de la cesantía para aquellos que hubiesen cesado en su empleo con éste. Véase 29 L.P.R.A. sec. 250j. Recordaremos que de acuerdo con el estado de derecho de la ley anterior, se permitía reclamar los salarios de los últimos diez años.
Ahora bien, en el inciso (e) del Art. 12 de la Ley Núm. 180, ante, similar al inciso (e) de la ley anterior, se hizo una salvedad para que las disposiciones del referido artículo no se le aplicaran a todos aquellos casos que para la fecha de aprobación de la ley —esto es, para el 27 de julio de 1998— ya se hubiesen instado y para aquellos que *673se presentaran dentro de un año después de que la ley entrara en vigor. Es decir, todo caso que para el 27 de julio de 1998 ya se hubiese instado, así como todo aquel que se incoara en o antes del 27 de julio de 1999, quedaría ex-cluido de la aplicación de las disposiciones del Art. 12 de la nueva ley, rigiéndose entonces por el ordenamiento anterior establecido por la See. 32 de la Ley Núm. 96, ante.
HH HH
La controversia que hoy tenemos ante nuestra conside-ración gira, precisamente, en torno al inciso (e) del Art. 12 de la Ley Núm. 180, ante. Cuando el legislador dispuso que “[l]o dispuesto en este Artículo en nada afectará los casos ... que se radiquen dentro de un año después de entrar en vigor esta ley”, ¿<estableció un nuevo término prescriptivo para instar la reclamación de salarios, tal y como lo plan-tea la parte apelante, o, por el contrario, se refiere, según lo argüido por la parte apelada, a un término de vigencia diferido que tuvo el efecto de posponer por un año la vigencia del referido Art. 12?
A. La disposición de ley cuya interpretación está en controversia dispone lo siguiente:
(e) Lo dispuesto en est[e artículo] en nada afectará los casos ya radicados en los tribunales, o que se radiquen dentro de un año después de entrar en vigor est[a ley]. Art. 12(e) de la Ley Núm. 180, ante, 29 L.P.R.A. sec. 250j(e).
Si examinamos el texto claro y libre de ambigüedad de la referida disposición estatutaria, entendiéndolo en su más corriente y usual significación, (8) surge que mediante ésta la Legislatura aplazó por el término de un año *674el momento cuando las disposiciones del Art. 12, ante, co-menzarían a tener efecto. De este modo, las disposiciones del referido artículo de ley cobraron efecto el 28 de julio de 1999; esto es, luego de transcurrido un año de que la Ley Núm. 180, ante, entrara en vigor. Entre dichas disposicio-nes se encuentra la que establece que el remedio disponi-ble sólo podrá incluir la reclamación de salarios de los úl-timos tres años. Durante el periodo transcurrido entre el 27 de julio de 1998 —fecha cuando comenzó a regir la Ley Núm. 180, ante— y el 27 de julio de 1999, regiría lo esta-blecido bajo la legislación anterior en lo que se refiere al Art. 12. Esto es, aquellos casos instados durante ese pe-ríodo podrían incluir en sus reclamaciones los salarios de-bidos y no pagados de los pasados diez años. De esta ma-nera se creó un período de gracia para que la transición de una ley a otra, que a su vez disminuía en gran medida el remedio disponible, no se realizara “de golpe”. De este modo, el legislador “avisó” a la ciudadanía que de presen-tarse un pleito fuera de esa fecha, ya no le cobijaría la ley anterior, sino el estado de derecho estatuido por la nueva legislación en su Art. 12.
No hay duda de que este tipo de disposición incluida en la Ley Núm. 180, ante, trata de una disposición transitoria o de vigencia diferida denominada como un plazo “vacatio legis”. M. Albaladejo, Derecho Civil, lima ed., Barcelona, Ed. Bosch, 1989, T. I, Vol. 1, págs. 196-197.(9) Se ha dicho que “[ajunque cabe que las leyes sean obligatorias desde el momento de su publicación ... la generalidad de los Códigos señala un plazo ... —llamado vacación de la ley (vacatio legis)— entre el momento de la publicación y el del comienzo de la vigencia de la ley”. J. Castán Tobeñas, Derecho Civil español común y foral, 12ma ed. rev., Madrid, Ed. Reus, 1982, T. 1, Vol. 1, pág. *675442. Estos plazos tienen el efecto de posponer la vigencia de una ley, o de alguna disposición de la ley, para que ésta no rija inmediatamente, sino que entre en vigor en un mo-mento posterior. Tienen como propósito “permitir el mejor conocimiento y preparación para [su] aplicación” (Enfasis suplido.) Castán Tobeñas, op. cit.
Sabido es que “[l]as leyes deberán ser promulgadas conforme al procedimiento que se prescriba por ley y [que] contendrán sus propios términos de vigencia”. Art. VI, Sec. 5, Const. E.L.A., LP.R.A., Tomo 1, ed. 1999, pág. 408. De este modo, las leyes comienzan a regir cuando en ellas así se establezca expresa o tácitamente, bien con referencia a una fecha de calendario o bien con referencia a algún otro dato. Albaladejo, op. cit., pág. 196. La ley puede disponer que su vigencia sea inmediata o simultánea, es decir, para que entre en vigor en el mismo momento de su aprobación(10) o, por el contrario, para que la vigencia no sea inmediata o sea aplazada. Albaladejo, op. cit.
Ahora bien, cuando sobreviene un cambio de leyes, a saber, la derogación de una ley vigente por otra posteriormente promulgada, se plantea el problema de cuál será el alcance temporal de la ley nueva y, por lo tanto, el de la antigua. J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1982, Vol. I, pág. 218; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1989, Vol. I, pág. 127. En aquellos casos en que una ley antigua sea sustituida por otra nueva, el cambio de regulación y el alcance de la ley recién dictada, respecto a la materia antes regulada por la otra, se regirán por lo que la nueva ley establezca, bien de forma explícita, en las correspondientes disposiciones transitorias, o bien de forma *676implícita. Albaladejo, op. cit., pág. 202. Es ahí cuando en-tran en función disposiciones como el plazo “vacado legis”. Estas disposiciones transitorias pueden encontrarse sepa-radas o incorporadas en el articulado de la ley. Lacruz Ber-dejo, op. cit., pág. 218. Usualmente en ellas se indican los actos o las acciones cobijadas por la antigua y por la nueva ley o, además, el período de tiempo durante el cual perdu-rará dicho estado de derecho transitorio.
De lo antes expuesto podemos colegir que si bien la Ley Núm. 180, ante, dispuso en su Art. 18 que entraría en vigor inmediatamente, estableció un plazo “vacado legis” con re-lación a las disposiciones del Art. 12 de esta ley. Esto es, la ley entró en vigor el 27 de julio de 1998; sin embargo, las disposiciones del Art. 12 entraron en vigor luego del 27 de julio de 1999 ya que, repetimos, el inciso (e) del referido artículo tuvo el efecto de diferir o posponer su vigencia. Como consecuencia, entre el 27 de julio de 1998 y el 27 de julio de 1999 estaba operando la legislación anterior. Todos aquellos casos instados durante ese período se podían be-neficiar de los remedios y el estado de derecho de la ley previa.
Resulta obvio que el referido Art. 12(e) se refiere a un término de vigencia diferida.(11) No hay duda de que esa fue la intención del legislador al incluir dicha disposición. No hace falta más que referirnos a la See. 43 de la anterior Ley Núm. 96, de donde surge claramente que la Ley de Salario Mínimo tuvo como propósito permitir que ciertas disposiciones entraran en vigor en un momento distinto o posterior a la fecha de vigencia establecida.
La See. 43 de la Ley Núm. 96, ante, disponía que “[e]sta ley empezará a regir inmediatamente después de su apro-bación, con excepción de aquellas disposiciones que tengan fijada una fecha distinta para su vigencia, las cuales entra-*677rán en vigor en las fechas especificadas”. (Énfasis suplido.) See. 43 de la Ley Núm. 96 (1956 Leyes de Puerto Rico 729). Recordemos que tanto las leyes aprobadas con anteriori-dad como las aprobadas con posterioridad a la disposición que está interpretando un tribunal, deben ser tomadas en consideración para hacer valer la intención legislativa. Véase O.E.G. v. Cordero, Rivera, 154 D.P.R. 827 (2001).
En virtud de lo antes expuesto, sería ilógico pensar que lo establecido en el inciso (e) del Art. 12 es un nuevo término prescriptivo para instar la reclamación de salarios. Ade-más, una simple lectura del Art. 12 revela que el término prescriptivo para instar la acción de salarios ya estaba dis-puesto en su inciso (a). Allí se establecía que “[p]or el transcurso de dos (2) años prescribirá la acción en reclama-ción de salarios que pueda tener un empleado contra su patrono al amparo de este capítulo ...”. 29 L.P.R.A. see. 250j (Supl. 1999). Esto es, aceptar la postura de los apelan-tes nos llevaría a reconocer que el legislador dispuso dos términos prescriptivos para llevar a cabo la misma acción. Tal determinación no tendría sentido alguno.
A diferencia de un término prescriptivo,(12) el citado Art. 12(e) no tiene el efecto de extinguir un derecho. Su objeto es proveer un corto tiempo adicional para que, antes de la vigencia del nuevo estado de derecho que alterará el remedio provisto, los interesados puedan instar el pleito y así beneficiarse de la ley anterior cuyo remedio era más amplio. No conlleva la extinción del derecho que ostentan los demandantes para instar la acción. Ese derecho no se extinguió si se presentó el pleito en el término de dos años que ordenaba la ley para ese entonces. Lo que hace el Art. 12(e) es advertirle a la ciudadanía que si se presenta el *678pleito fuera del plazo “vacatio legis”, el remedio disponible será otro, esto es, el dispuesto en la nueva ley; ello inde-pendientemente de que la acción se hubiese instado dentro del término prescriptivo. La acción para reclamar salarios puede no haber prescrito, pero si se presentó fuera del “va-catio legis”, el remedio disponible se limitará a los salarios de los últimos tres años ya que, una vez transcurrido el plazo “vacatio legis”, entran en vigor las disposiciones del Art. 12 de la nueva ley.
En resumen, tenemos que el término de vigencia diferida o vacatio legis no tiene de por sí el efecto de extinguir un derecho abandonado, sino que permite que el pueblo conozca y se prepare para la aplicación de las nuevas disposiciones. Claro está, si como en el presente caso ocurre que al culminar el vacatio legis el estado de derecho cambia para eliminar o reducir algún derecho, parecerá que el transcurso del vacatio legis tuvo el efecto de extinguir un derecho. No obstante, son las disposiciones de ley que entran en vigor al culminar el “vacatio legis” las que tienen el efecto de reducir o extinguir el derecho.
Por otro lado, para que se produzca la prescripción extintiva se requiere no sólo del transcurso del tiempo fijado, sino, además, la falta de ejercicio o inercia por parte del titular. García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 142-143 (1994).(13) No obstante lo anterior, al referirnos a un término de vigencia diferida, vemos que este término transcurrirá con el paso del tiempo, el estado de derecho cambiará y todo ello ocurrirá independientemente de la acción o inacción del interesado. Esto es, cuando la Legislatura decide mantener en suspenso la vigencia de alguna disposición estatutaria mediante un término vacatio legis, sólo hará falta que el tiempo fijado por el legislador *679transcurra para que la nueva disposición legal entre en vigor. La actuación del interesado es irrelevante.
B. Habiendo determinado que el Art. 12(e) no es un término prescriptive), sino un término de vigencia diferida de una disposición legal, nos corresponde resolver si es susceptible de extenderse de acuerdo con lo dispuesto en la Regla 68.1 de Procedimiento Civil, ante. En esta regla se establece, en lo pertinente, que
[e]n la computación de cualquier término prescrito o concedido por estas reglas, o por orden del tribunal o por cualquier esta-tuto aplicable, no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fijado empieza a correr. El último día del término así computado se incluirá siempre que no sea sábado, domingo ni día de fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día legalmente feriado.
Cabe destacar que este Tribunal tuvo la oportunidad de enfrentarse a una controversia similar a la de autos hace varias décadas en Torres v. Méndez, 44 D.P.R. 7 (1932). En aquella ocasión resolvimos que las disposiciones contenidas en los Arts. 388 y 389 del Código Político, 1 L.P.R.A. sees. 72 y 73 —las cuales son muy similares a la Regla 68.1, ante — (14) no aplicaban a los términos fijados por una ley para que ésta comience a regir. En aquel momento expresamos:
El accidente ocurrió el domingo 12 de agosto de 1928. La Ley de Indemnizaciones por accidentes del trabajo empezaba a regir noventa días después de su aprobación en mayo 14. Eso fu[e] en efecto el día del accidente a menos que ese día *680haya de ser exclu[i]do, por ser de fiesta legal, al computar el tiempo. Los noventa días en cuestión no eran “el tiempo en que cualquier acto prescrito por la le/’ debía “cumplirse”. La ley no señaló acto alguno a realizarse el día 12 de agosto. No podemos convenir con el apelante en que la ley empezó a regir el lunes 13 de agosto simplemente porque el domingo 12 de agosto fuera día de fiesta. Torres v. Méndez, ante, pág. 9.
Igualmente, en Destilería Serrallés, Inc. v. Buscaglia, Tes., 66 D.P.R. 649, 651-652 (1946), este Tribunal reiteró la norma expuesta en Torres v. Méndez, ante, al manifestar que "el artículo 388 sólo es de aplicación cuando hay una situación en que deba cumplirse un acto prescrito por la Ley, y nó cuando como en este caso simplemente está en-vuelto un cálculo matemático de conformidad con los tér-minos del artículo 34 de la Carta Orgánica”. Id., pág. 652.(15)
No obstante, dicha norma inexplicablemente fue va-riada o abandonada por el Tribunal en Hernández v. Shering, 159 D.P.R. 367, 372-373 (2003), donde expresamos:
Lo que estableció el referido inciso (e) del Art. 12 de la ley que aquí nos concierne es que los términos de prescripción que allí se fijaban no afectarían a los casos ya “radicados” en los tribunales, ni a los que se presentasen dentro de un año des-pués de entrar en vigor la ley. Claramente se trata de una disposición que tiene implicaciones procesales relativas a cuá-les acciones podían presentarse y cuáles no, por lo que no se trata simplemente de una disposición sobre la fecha en la cual comenzará a regir una ley o parte de ella. Como la disposición referida tiene tales consecuencias procesales relativas a la presentación de las acciones previstas, es evidente que debe aplicarse aquí lo dispuesto en la Regla 68.1 de Procedimiento Civil, supra.
En segundo lugar, el lenguaje de la citada Regla 68.1 de Procedimiento Civil es amplio y abarcador. Se refiere a cual-quier término prescrito o concedido por las Reglas de Procedi-*681miento Civil, por orden del tribunal o por cualquier estatuto aplicable. A la luz de unos términos tan literalmente abarca-dores, no encontramos razón alguna por la cual debe excluirse de lo dispuesto por esa regla el término de un año que se concede en el inciso (e) del Art. 12 de la Ley Núm. 180, supra. (Enfasis suplido y en el original.)
Un reexamen y análisis sosegado del caso Hernández v. Shering, ante, nos convence de que la norma establecida ahí es manifiestamente errónea. Además de to-dos los fundamentos antes expresados en apoyo de la posición que hoy sostenemos, resulta claro que la Regla 68.1 de Procedimiento Civil, ante, no aplica a todo tipo de término. El mecanismo de cómputo establecido en esta regla sólo aplica a aquellos términos que han sido prescritos o concedidos “por las Reglas de Procedimiento Civil, o por orden del tribunal, o por cualquier estatuto procesal aplicable ...”. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1154.
El término que hoy está en controversia no se trata de un término prescriptivo ni de un término dispuesto por las Reglas de Procedimiento Civil, por el tribunal ni por ningún estatuto o regla procesal que exija que las partes actúen en determinado plazo. Es por ello que no le aplica lo dispuesto en la Regla 68.1, ante.(16)
En segundo término, y en vista de que el Art. 12(e) se refiere a un término que implica meramente el *682cálculo matemático para la vigencia de una disposición legal, este término no está gobernado por los citados Arts. 388 y 389 del Código Político.(17) No tendría sentido que, a través de una regla procesal, este Tribunal extienda el tér-mino de vigencia de una ley establecido por la Legislatura. Coincidimos con los pronunciamientos emitidos por el foro apelativo a los efectos de que “[e]s el legislador quien decide la fecha de vigencia de una ley. Si el legislador no se percató de que la vigencia propuesta para dicho artículo iba a coincidir con un día festivo, nada pueden hacer los tribunales al respecto. No tenemos autoridad para cambiar la vigencia de una ley”.
Como consecuencia de lo anterior, tenemos que el tér-mino de vigencia diferido comenzó el día en que entró en vigor la Ley Núm. 180, ante; esto es, el 27 de julio de 1998 y se prolongó hasta un año después, o sea, el 27 de julio de 1999. Posterior a dicha fecha entraron en efecto las dispo-siciones del Art. 12 de la nueva ley de salario mínimo, que como bien explicamos, sólo permite reclamar los salarios de los últimos tres años. Aun cuando el 27 de julio de 1999 coincidió con el día festivo de José Celso Barbosa, por lo que no aplica la Regla 68.1 de Procedimiento Civil, ante, la vigencia del referido artículo no se extendió hasta el próximo día laborable. Por tal razón, ya para el 28 de julio de 1999 estaban en pleno vigor las disposiciones del Art. 12.
En vista de que los demandantes instaron su causa de acción el 28 de julio de 1999, el remedio que podían recla-mar se regía por el nuevo estado de derecho que lo limitó a la reclamación de los salarios devengados y no pagados de *683los últimos tres años. Su acción no estaba prescrita, pero el remedio al que tenían derecho cambió. Para poder cobijarse bajo el ordenamiento jurídico anterior, y así reclamar los salarios de los últimos diez años, debieron instar su acción entre el 27 de julio de 1998 y el 27 de julio de 1999. La propia ley proveyó y advirtió a la ciudadanía sobre esta oportunidad; sin embargo, los demandantes se cruzaron de brazos y no presentaron su acción a tiempo para poder aco-gerse a los remedios del antiguo régimen legal.
En vista de lo anterior, concluimos que al presentar su pleito el 28 de julio de 1999, la reclamación de los deman-dantes quedó sujeta al remedio establecido bajo la nueva Ley de Salario Mínimo, Vacaciones y Licencia por Enferme-dad de Puerto Rico, que permite reclamar sólo los salarios de los últimos tres años a partir del momento en que se instó la acción, en cuanto a los empleados que continúan trabajando para su patrono. Con relación a los empleados que cesaron en su empleo, éstos podrán reclamar los sala-rios de los últimos tres años contados a partir de la fecha en que cesaron en su empleo. 29 L.P.R.A. sec. 250j(b) y (c). Las reclamaciones de salarios correspondientes a períodos anteriores en tiempo deben ser desestimadas.
hH hH hH
Finalmente, es preciso atender el planteamiento de los demandantes al argumentar que, aun si concluyéramos que el Art. 12 de la Ley Núm. 180, ante, entró en vigor el 28 de julio de 1999, el término para presentar la demanda fue interrumpido cuando se instó el pleito en diciembre de 1996. En ello se sostienen para argüir que la demanda se presentó en tiempo y que las reclamaciones para solicitar salarios anteriores al 28 de julio de 1996 no deben desestimarse.
 No hay duda del efecto interruptor que tiene pre-sentar un pleito de clase en el término prescriptivo de una *684acción instada posteriormente por los demandantes en su carácter individual. Dicha norma fue establecida por este Tribunal en Rivera Castillo v. Mun. de San Juan, 130 D.P.R. 683 (1992). En ese caso, específicamente, pautamos que cuando se insta un pleito de clase, el término prescrip-tivo para presentar la acción se interrumpe no sólo para los demandantes que formaron parte del pleito original, sino también para todos los posibles prospectos de la acción, e incluso para aquellos que desconocían los procedimientos, aun cuando posteriormente el tribunal deniegue la solici-tud de certificación de la clase. Por lo tanto, la presentación de un pleito de clase, cuya certificación es posteriormente denegada, interrumpe el período prescriptivo para los liti-gantes individuales, potenciales miembros de la clase denegada. Establecimos, además, que el período prescrip-tivo comienza a computarse de nuevo, con respecto a las personas en su carácter individual, al denegarse la certificación.
De acuerdo con esta norma, queda claro que en el caso de marras, al instarse el pleito de clase en diciembre de 1996, se interrumpió el término prescriptivo establecido por la Ley Núm. 180, ante —que en ese entonces era de dos años— para todos los potenciales miembros de la clase, incluso para aquellos que no conocían los procedimientos judiciales. Cuando en agosto de 1998 este Tribunal denegó finalmente la certificación de la clase, comenzó a transcu-rrir de nuevo el referido término prescriptivo. Por lo tanto, los interesados tenían hasta agosto de 2000 para instar el pleito en su carácter individual. En vista de lo antes ex-puesto, no hay duda de que el pleito que dio origen al pre-sente recurso, presentado el 28 de julio de 1999, fue ins-tado en tiempo.
Ahora bien, lo anterior en nada afecta el resultado al que hoy llegamos. Como ya hemos explicado, el hecho de no haberse instado el pleito durante el plazo vacatio legis, esto es, entre el 27 de julio de 1998 y el 27 de julio de 1999, *685no implica que la acción de los demandantes prescribió ni que perdieron su derecho a reclamar salarios bajo la refe-rida Ley Núm. 180. Ello en vista de que el plazo estable-cido por el Art. 12(e) de esa ley no constituye un término prescriptivo. El único término prescriptivo dispuesto en la Ley Núm. 180, ante, es el señalado en el inciso (a) del Art. 12, que para la fecha en que se instó la presente demanda establecía un plazo de dos años para presentar cualquier acción de reclamación de salarios. Por lo tanto, sólo si se presentaba la reclamación fuera de esos dos años es que podría afirmarse que la acción estaba prescrita. Como vi-mos, en virtud de la norma de Rivera Castillo v. Mun. de San Juan, ante, la acción instada por los demandantes el 28 de julio de 1998 en el presente pleito no estaba prescrita.
Si bien para el 28 de julio de 1999 la acción de los de-mandantes no había prescrito, el no haber presentado la acción dentro del término de vigencia diferida tiene el efecto de privar a los demandantes del remedio provisto por la anterior legislación, la cual permitía reclamar los salarios de hasta diez años anteriores. Por lo tanto, aun cuando el pleito instado en diciembre de 1996 interrumpió el término prescriptivo y los demandantes instaron a tiempo su recla-mación el 28 de julio de 1999, si deseaban acogerse al re-medio provisto por la ley anterior tenían que presentar su pleito en o antes del 27 de julio de 1999. Una vez incoado el pleito luego de esa fecha, a pesar de que la acción no había prescrito, quedaron sujetos al remedio establecido por el nuevo estado de derecho del Art. 12 de la Ley Núm. 180, ante, que entró en vigor el 28 de julio de 1999 y limitó la reclamación de salarios a los devengados y no pagados en los últimos tres años.
Además, no estamos aquí ante una situación en donde la denegatoria de certificación del pleito de clase se notificó en un día tan próximo a la culminación del plazo vacatio legis —27 de julio de 1999— que le impidiera a los deman-*686dantes prepararse adecuadamente para presentar su de-manda en tiempo para acogerse al remedio provisto por la ley anterior. La Resolución de este Tribunal que deniega la certificación del pleito de clase fue emitida el 25 de agosto de 1998 y notificada el 28 de agosto del mismo año. Tuvie-ron casi once meses, tiempo más que suficiente para instar su reclamación en el término adecuado para beneficiarse del remedio provisto por el ordenamiento jurídico anterior. No obstante, optaron por presentar fuera del término de vigencia diferida. Como consecuencia, su remedio está li-mitado a lo establecido en el Art. 12 de la nueva ley de salario mínimo.
Recordemos, pues, que si bien es cierto que las leyes laborales deben interpretarse de forma favorable para el obrero, cumpliendo así con el propósito reparador que persiguen —Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.RR. 155 (2000)—esto no debe utilizarse como justificación para obviar o ignorar los términos expresamente establecidos por el legislador en esos estatutos.
IV
En mérito de lo antes expuesto, se confirma la resolu-ción emitida en el presente caso por el Tribunal de Apelaciones. Se limita la reclamación de los demandantes a los salarios devengados y no pagados por los últimos tres años, contados a partir de la presentación de la demanda, para los demandantes que continúan trabajando para el patrono, y a partir de la cesación en el empleo para los que hubiesen cesado de trabajar para éste. Todas las reclama-ciones de salarios anteriores a esas fechas se desestiman. Devolvemos el caso al Tribunal de Primera Instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

*687El Juez Presidente Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. La Jueza Asociada Señora Fiol Matta disintió sin opinión escrita. El Juez Aso-ciado Señor Rivera Pérez se inhibió.
— O —
Opinión de conformidad emitida por el
Juez Presidente Se-ñor Hernández Denton.
Aunque estamos de acuerdo con el curso decisorio to-mado por una mayoría de este Tribunal en la controversia que nos concierne, hemos decidido emitir la siguiente opi-nión de conformidad para expresar nuestro criterio de que la doctrina de stare decisis no aplica al caso de autos.
La norma que hoy adoptamos está reñida con la que establecimos hace varios años en Hernández v. Shering, 159 D.P.R. 367 (2003) (Hernández, supra). No obstante, so-mos de la opinión de que en el presente caso existen razo-nes de peso que, conforme a las reglas que rigen las excep-ciones a la doctrina de stare decisis, ameritan que rectifiquemos lo resuelto en aquella ocasión. Veamos.
HH
La doctrina de stare decisis se originó en Gran Bretaña poco después de mediados del Siglo XVIII. Su propósito era promover la estabilidad en el sistema de justicia, de ma-nera que el significado de las leyes no fuera variado según las preferencias particulares de cada juez. Sir W. Blackstone, Commentaries on the Laws of England, reimp., Lon-dres, Dawsons of Pall Mall, 1966, Vol. 1, pág. 69. No obs-tante, desde un principio se ha reconocido que esa regla no debe aplicarse mecánicamente porque congelaría en el tiempo precedentes claramente absurdos o erróneos. Por ello, se decía que “esta regla permite excepciones cuando la *688decisión previa es evidentemente contraria a la razón”. (Traducción nuestra.) Id.
Conforme a ese criterio, los tribunales federales tradi-cionalmente se han negado a revocar sus decisiones, salvo cuando resultan ser manifiestamente erróneas. Payne v. Tennessee, 501 U.S. 808 (1991); Smith v. Allwright, 321 U.S. 649 (1944); Hornbuckle v. Toombs, 85 U.S. (18 Wall.) 648 (1873). Véase, también, B.N. Cardozo, The Nature of the Judicial Process, New Haven, Yale University Press, 1921, pág. 158.
Durante la primera mitad del Siglo XX, expresamente acogimos esa normativa en nuestra jurisdicción. Por eso, en múltiples ocasiones expresamos que una decisión “no debe ser variada a menos que sea tan manifiestamente errónea que no pueda sostenerse sin violentar la razón y la justicia”. Capestany v. Capestany, 66 D.P.R. 764, 767 (1946). Véase García Fernández, Ex parte, 44 D.P.R. 296 (1932).
Usualmente, un precedente es “manifiestamente erró-neo” cuando se demuestra que la decisión fue producto de un razonamiento “procesalmente fallido debido a la pobre calidad de los alegatos y argumentos o al inadecuado pro-ceso deliberativo de la corte”. (Traducción nuestra.) W.N. Eskridge, Overruling Statutory Precedents, 76 (Núm. 2) Georgetown L.J. 1361,1370 (1988). Conforme a lo anterior, un dictamen debe ser revocado cuando se estime que el proceso argumentativo que informó la decisión del tribunal estuvo viciado. Id.
La doctrina del stare decisis, a su vez, se ha aplicado cuando concurren tres criterios, a saber: (1) la decisión anterior era claramente errónea; (2) los efectos de la decisión sobre el resto del ordenamiento son adversos, y (3) la can-tidad de personas que confían en la decisión es limitada. Eskridge, supra, pág. 1409. Véase, también, United States v. Reliable Transfer Co., 421 U.S. 397 (1975).
El primer criterio equivale a la exigencia tradicional de que se demuestre lo “manifiestamente erróneo” de la deci-*689sión que se revoca. Esto suele demostrarse mediante prueba de que, durante el proceso deliberativo que produjo la decisión del tribunal, no se consideraron detenidamente todos los argumentos que aplican al caso.
De otra parte, el segundo criterio obliga al tribunal a ponderar los efectos jurídicos, morales y sociales de su de-cisión para determinar si la norma tiene consecuencias indeseadas.
Por último, el tribunal debe examinar el impacto que la norma que se pretende revocar ha tenido sobre la vida del público en general. A estos efectos, la doctrina de stare de-cisis cobra mayor vigor mientras más amplio sea el número de personas que ha confiado en el precedente. Por el con-trario, la doctrina admite más excepciones a medida que el grupo afectado por el precedente sea más limitado.
Por otro lado, la literatura sobre la doctrina de stare decisis también refleja una preocupación de que sea invo-cada mecánicamente por aquellos que se aferran a decisio-nes manifiestamente erróneas y no rectifican decisiones que nunca debieron ser emitidas. A estos efectos, el recono-cido comentarista William Eskridge ha criticado las conse-cuencias absurdas que puede producir la recalcitrante y “cómica adherencia a una regla estricta en contra de revo-car precedentes”. Eskridge, supra, pág. 1381. Véase, también, F.H. Easterbrook, Stability and Reliability in Judicial Decisions, 73 (Núm. 2) Cornell L. Rev. 422, 423-424 (1988).
Con este marco normativo en mente, pasemos a exami-nar la situación que tenemos ante nos.
p-H HH
En Hernández, supra, resolvimos que la disposición es-tatutaria que limita de diez a tres años el período para reclamar salarios adeudados conforme a la Ley Núm. 180 de 27 de julio de 1998 (Ley 180), 29 L.P.R.A. see. 250 et *690seq., entró en vigor a partir del 28 de julio de 1999. Ello por que el 27 de julio del mismo año, día en que se supone entrara en vigor la referida disposición, era día feriado.
Luego de reexaminar detenidamente esa decisión, he-mos llegado a la conclusión de que debe ser revocada por-que consideramos que el referido dictamen es manifiesta-mente erróneo, que sus efectos sobre el resto del ordenamiento son preponderantemente adversos y que la cantidad de personas que pudo haber confiado en ella es limitada.
Por otro lado, un precedente anterior de este Tribunal no puede convertirse en un talismán que se invoque mecá-nicamente para evitar una rectificación de una decisión que con el tiempo consideramos debe revocarse por ser pa-tentemente errónea. Aunque coincidimos en que debe ha-ber estabilidad y certidumbre en el derecho, no podemos obtusamente aferrarnos a una decisión anterior de este Tribunal en un asunto como el de autos sobre una inter-pretación de un estatuto.
Nuestra función judicial nos obliga a velar celosamente porque nuestras decisiones no sólo sean correctas en dere-cho, sino que también estén bien fundamentadas. En vista de ello, no procede recurrir a la doctrina de stare decisis para evadir nuestra ineludible obligación de velar por la corrección de nuestros dictámenes.
La incorrección de nuestra decisión en Hernández, supra, emana porque en aquella ocasión no consideramos de-tenidamente la posibilidad de que la disposición en contro-versia meramente tuviera el efecto de diferir la entrada en vigor de la Ley 180. Ello porque en aquella ocasión presu-mimos que la referida disposición creaba un nuevo término prescriptivo al cual se le aplicaba la normativa estatuida en la Regla 68.1 de Procedimiento Civil.(1) Obviamos, no *691obstante, analizar la intención de la Asamblea Legislativa al establecer dicho precepto. Como se deduce claramente de la opinión mayoritaria, dicha intención demuestra que el propósito de la referida disposición era solamente pospo-ner la entrada en vigencia de la Ley 180. Por último, en aquel momento tampoco nos referimos, como ahora hace-mos, al antecedente de esa disposición, es decir, a la See. 43 de la anterior ley de salario mínimo, Ley Núm. 96 de 26 de junio de 1956. De ahí surge palmariamente que la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico tuvo el objetivo de permitir que ciertas dispo-siciones entraran en vigor en un momento posterior a la fecha de vigencia establecida para el resto de la legislación y no de crear un nuevo término prescriptivo que estuviera sujeto a la regulación preceptuada en la Regla 68.1 de Pro-cedimiento Civil, supra.
En fin, luego de un análisis desapasionado de los argu-mentos antes mencionados, estamos convencidos de que la decisión emitida en Hernández, supra, fue claramente errónea y, por ende, debe ser revocada. El caso de autos nos permite rectificar la posición que tomamos en ese momento y no tenemos reparos en así hacerlo. Precisamente por eso hemos decidido suscribir esta opinión de conformidad.
En cuanto al segundo criterio, opinamos que los efectos de Hernández, supra, sobre el resto de nuestro ordena-miento jurídico son nocivos. Ello en virtud de que la norma allí establecida subvierte las prerrogativas de la Asamblea Legislativa. Resulta evidente que es a esa entidad a quien le corresponde exclusivamente determinar el momento en que las leyes entrarán en vigor. No obstante, en abierta contravención a dicho principio, en Hernández, supra, ex-tendimos, sin autorización legislativa, el período en que entraría en vigor la Ley 180. Al así actuar se puso en en-tredicho la facultad inherente que tiene la Asamblea Legis-lativa para dictaminar el período de vigencia de las leyes.
*692En la opinión disidente del Juez Asociado Señor Fuster Berlingeri se señala que lo que ahora resuelve una mayo-ría de este Tribunal priva a los trabajadores de exigir el pago de lo que se ganaron durante siete años de labores. Sin embargo, en su argumento no se considera que quien verdaderamente privó a los trabajadores de reclamar los referidos salarios fue la Asamblea Legislativa. No podemos nosotros, a través de una regla procesal, rehusarnos a re-conocer lo que expresamente dispuso la Rama Legislativa en cuanto al momento en que empezará a regir una ley. Precisamente por eso es que nuestra decisión en Hernán-dez, supra, no puede sostenerse frente a los argumentos que hoy esbozamos a favor de su revocación.
Por último, resulta claro que la norma establecida en Hernández, supra, solamente afecta a un número limitado de personas. Los potenciales afectados son los pocos que optaron por presentar reclamaciones salariales el 28 de ju-lio de 1999. No puede decirse, por lo tanto, que revocar esa norma impactaría adversamente a un amplio sector de la ciudadanía puertorriqueña.
A la luz de lo anterior, no albergamos duda de que en el presente caso se cumplen los requisitos necesarios para re-vocar nuestro anterior dictamen conforme a la doctrina del stare decisis. En Hernández, supra, como hemos expresado, omitimos analizar ciertos aspectos fundamentales de la disposición en cuestión. Ello fue en detrimento a la prerro-gativa de la Asamblea Legislativa de decidir el momento cuando entran en vigor las leyes. Cuando a lo anterior le sumamos que solamente un grupo minúsculo de personas pudieron haber depositado su confianza en la referida norma, quedamos convencidos de que su revocación no vul-nera la doctrina del precedente.
Por los fundamentos antes expuestos, estamos confor-mes con la decisión emitida por una mayoría de este Tribunal.
*693— O —

(1) Dicho pleito corresponde al Caso Civil Núm. CPE97-0002, Ángel L. Serrano Galán, et al. v. Merck Sharp & Dohme, Inc., et al.


(2) Estos eran los demandantes que se pretendía que fueran representados a través del pleito de clase.


(3) Para la fecha en que el presente pleito fue instado, el referido Art. 12 de la Ley Núm. 180 de 27 de julio de 1998 disponía lo siguiente:
“(a) Por el transcurso de dos (2) años prescribirá la acción en reclamación de salarios que pueda tener un empleado contra su patrono al amparo de este capítulo o cualquier decreto mandatorio, ya aprobado o que se apruebe, de‘ acuerdo con las disposiciones de este capítulo o al amparo de cualquier contrato o ley. Para la pres-cripción de esta acción, el tiempo se contará desde que el empleado cesó su empleo con el patrono. El término de prescripción antes indicado se interrumpirá y comenzará a transcurrir de nuevo por la notificación de la deuda de salario al patrono, judicial o extrajudicialmente, por el obrero, su representante, o funcionario del Departamento con facultad para ello y por cualquier acto de reconocimiento de la deuda por el patrono.
“(b) Cuando el empleado estuviere trabajando con el patrono, la reclamación solamente incluirá los salarios a que tuviese derecho el empleado, por cualquier con-cepto, durante los últimos tres (3) años anteriores a la fecha en que se estableciese la acción judicial.
“(c) En el caso de que el empleado hubiese cesado en su empleo con el patrono, la reclamación solamente incluirá los últimos tres (3) años anteriores a la fecha de su cesantía.
“(d) En relación con el término prescriptivo provisto en esta sección, un cambio en la naturaleza de las labores del empleado no constituirá una novación del contrato de empleo.
“(e) Lo dispuesto en esta sección en nada afectará los casos ya radicados en los tribunales, o que se radiquen dentro de un año después de entrar en vigor este capítulo.” (Énfasis suplido.) 29 L.P.R.A. sec. 250j (Sup. 1999).
Por su parte, el Art. 18 de dicha pieza legislativa dispone que “[e]sta Ley comen-zará a regir inmediatamente después de su aprobación”. 1998 Leyes de Puerto Rico 706.


(4) Es menester señalar que la Ley Núm. 80 de 21 de mayo de 2000 introdujo una enmienda al Art. 12(a) de la Ley Núm. 180, ante, que tuvo el efecto de cambiar de dos a tres años el término prescriptivo para instar la reclamación de salarios.


(5) En síntesis, los demandantes alegaron que el foro primario había errado: (i) al haber limitado la reclamación de los demandantes a los salarios de los últimos tres años anteriores a la demanda, y (ii) al no haber concluido que el pleito de clase instado en diciembre de 1996 tuvo el efecto de interrumpir el término prescriptivo aplicable.


(6) Véase Fair Labor Standards Act of 1938 (29 U.S.C.A. sec. 201 et seq.).


(7) Como mencionáramos, en el Art. 18 de esta ley se estableció que entraría en vigor inmediatamente. 1998 Leyes de Puerto Rico 692, 706.


(8) Ello en virtud del Art. 15 del Código Civil de Puerto Rico, que exige que “Mas palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”. 31 L.P.R.A. sec. 15.


(9) Véanse, además: J. Castán Tobeñas, Derecho Civil español común y foral, 12ma ed. rev., Madrid, Ed. Reus, 1982, T. 1, Vol. 1, pág. 442; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1989, Vol. I, pág. 123.


(10) De acuerdo con lo anterior, este Tribunal ha expresado que cuando una ley “es aprobada para tener efecto inmediatamente, no procede la contención de que tendrá efecto al siguiente día en vez del día de su aprobación. La palabra ‘inmedia-tamente’ significa lo que dice, y la Ley entra en vigor en seguida”. Destilería Serrallés, Inc. v. Buscaglia, Tes., 66 D.P.R. 649, 652 (1946).


(11) Es de notar que el Art. 12(e) de la Ley Núm. 180, ante, es idéntico a la See. 32(e), que era la disposición equivalente a dicho artículo bajo la anterior Ley Núm. 96 de 26 de junio de 1956.


(12) La prescripción extintiva es una norma de derecho sustantivo que consti-tuye una forma de extinción de un derecho debido a la inercia en ejercerlo durante un tiempo determinado. Santiago v. Ríos Alonso, 156 D.P.R. 181 (2002); Martínez v. Soc. de Gananciales, 145 D.P.R. 93, 101 (1998); García Aponte et al. v. E.L.A et al., 135 D.P.R. 137, 142 (1994).


(13) Véanse, además: Diez-Picazo y Gullón, op. cit., pág. 465; P. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Eds. Pirámide, 1976, Vol. I, págs. 684-685; D. Espín Cánovas, Manual de Derecho Civil Español, 8va ed. rev., Madrid, Ed. Rev. Der. Privado, 1982, Vol. I, pág. 559.


(14) El Art. 388 del Código Político dispone que “[e]l tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e inclu-yendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido”. 1 L.P.R.A. see. 72.
Por su parte, en el Art. 389 del referido Código se dispone que “[c]uando algún acto haya de ejecutarse bajo la ley o en virtud de contrato en un día señalado, y tal día ocurriere en día de fiesta, dicho acto podrá realizarse en el próximo día de tra-bajo, teniendo el mismo efecto que si se hubiera realizado en el día señalado”. 1 L.P.R.A. see. 73.


(15) En aquella ocasión este Tribunal tuvo que decidir cómo se debía calcular el término dispuesto en el Art. 34 de la Carta Orgánica, el cual mantenía en suspenso y limitaba la vigencia de las leyes aprobadas por la Asamblea Legislativa por un período de noventa días. Dicho artículo disponía que “ninguna ley de la Asamblea Legislativa entrar[ía] en vigor ... hasta noventa días después de su aprobación ...”. Destilería Serrallés, Inc. v. Buscaglia, Tes., 66 D.P.R. 649, 650 (1946).


(16) La Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, se ha utilizado para situaciones como las siguientes: computar el término para presentar un recurso de apelación, Coss v. Hospital Interamericano, 159 D.P.R. 53 (2003); Medio Mundo, Inc. v. Rivera, 154 D.P.R. 315 (2001); Bldg. Fast Cl. Servs. v. Asoc. C.B. Tower, 147 D.P.R. 874 (1999); García Claudio v. García Guevara, 145 D.P.R. 659 (1998); calcular el término para presentar un recurso de revisión administrativa, Ortiz v. Adm. Sist. de Retiro Emp. Gob., 147 D.P.R. 816 (1999); para computar el término para presentar una moción de determinaciones de hecho adicionales, Soc. de Gananciales v. Sánchez, 148 D.P.R. 326 (1999); para calcular el término prescriptivo de una acción, Robert Vizcarrondo v. Srio. de Hacienda, 114 D.P.R. 566 (1983); Lugo Ortiz v. Ferrer, 85 D.P.R. 862 (1962); computar el término para celebrar una vista de determinación de causa probable contra un menor, Pueblo en interés menor M.A.F.L., 126 D.P.R. 238 (1990); para calcular el término para la prestación de una fianza, Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245 (1975).


(17) Los Arts. 388 y 389 del Código Político, ante, han sido aplicados para: cal-cular el término que tiene el Secretario de Hacienda para notificar una confiscación, Coop. Seguros Múltiples v. Srio. de Hacienda, 118 D.P.R. 115 (1986); computar el término para ejecutar una orden de allanamiento, Pueblo v. Negrón, 72 D.P.R. 882 (1951); calcular el término para presentar un recurso de apelación, Sosa v. Tribunal de Distrito, 70 D.P.R. 62 (1949); transferir al próximo día laborable una venta en pública subasta, Meléndez v. Registrador, 35 D.P.R. 878 (1926); computar la fecha de vencimiento del pago de cánones de arrendamiento, F. Falagán & Cía. v. La Sociedad “Centro Español.", 32 D.P.R. 356 (1923).


(1) 32 L.P.R.A. Ap. III.